              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE GERMAN SANTOS,                    :
    Petitioner                         :
                                       :            No. 1:18-cv-1553
      v.                               :
                                       :            (Judge Rambo)
WARDEN CRAIG A. LOWE,                  :
   Respondent                          :
                              MEMORANDUM

      Before the Court is Petitioner Jose German Santos’s Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. No. 1), challenging his detention

by the Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement (“ICE”), at the Pike County Correctional Facility in Lords Valley,

Pennsylvania. Santos requests that he either be released from custody or be accorded

a bond hearing. (Doc. No. 1-1 at 4.) Following an Order to Show Cause (Doc. No.

5), Respondent filed a response, asserting that Santos’s detention pursuant to 8

U.S.C. § 1226(c) is lawful and does not violate the Due Process Clause of the Fifth

Amendment. (Doc. No. 9.) Santos has filed a traverse. (Doc. No. 10.) For the

reasons set forth below, the Court will dismiss Santos’s § 2241 Petition.

I.    BACKGROUND

      Santos, a citizen and national of the Dominican Republic, was admitted to the

United States as a lawful permanent resident on October 6, 2006. (Doc. No. 9-1, Ex.

1 at 1; Ex. 2 at 3.) On November 20, 2017, in the Court of Common Pleas for

                                           1
Luzerne County, Pennsylvania, Santos was convicted of possession with intent to

distribute marijuana (128.25 grams) and was sentenced to two (2) years of probation.

(Id., Ex. 1 at 1; Ex. 2 at 3.) He was served with a notice to appear on December 7,

2017, charging him as being removable from the United States pursuant to

§§ 237(a)(2)(A)(iii) and 237(a)(2)(B)(i) of the Immigration and Nationality Act

(“INA”). (Id., Ex. 1 at 1.) That same day, Santos was taken into ICE custody and

placed into removal proceedings. (Id., Ex. 3 at 1.)

       On June 26, 2018, an immigration judge denied Santos’s applications for

asylum, withholding of removal under the INA, and deferral of removal under

Article 3 of the Convention Against Torture and directed that he be removed from

the United States to the Dominican Republic. (Id., Ex. 4 at 1.) Santos appealed that

decision to the Board of Immigration Appeals (“BIA”) on July 19, 2018. (Id., Ex.

5.) On July 25, 2018, the BIA rejected his appeal because the filing fee had not been

paid. (Id., Ex. 6.) In August of 2018, Santos refiled his appeal, which the BIA

dismissed on December 26, 2018. See Mot. for Stay of Removal, Santos v. Att’y

Gen., No. 19-1111 (3d Cir.).1 Santos subsequently filed a motion for stay of removal

with the United States Court of Appeals for the Third Circuit. Id. The Third Circuit,

by Order entered on January 11, 2019, temporarily granted Santos’s motion and



1
 The Court may take judicial notice of court records. See Montanez v. Walsh, No. 3:CV-13-
2687, 2014 WL 47729, at *4 n.2 (M.D. Pa. Jan. 7, 2014) (citations omitted).
                                             2
stayed his removal until his motion could be considered. Id. Santos’s appeal of the

BIA’s decision remains pending. Id.

      Santos seeks either release from confinement or a bond hearing, arguing that

his detention for over six (6) months without a bond hearing violates due process.

Respondent argues that the Court should deny Santos’s petition because his

detention under § 1226(c) remains lawful and does not violate the Due Process

Clause. Respondent contends that the Supreme Court’s decision in Jennings v.

Rodriguez, 138 S. Ct. 830 (2018), abrogated the Third Circuit’s decisions in Diop v.

ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011), and Chavez-Alvarez v. Warden

York County Prison, 783 F.3d 469 (3d Cir. 2015), and therefore Santos is not entitled

to a bond hearing. In his traverse, Santos argues that Respondent’s asserting that

Jennings abrogated Diop and Chavez-Alvarez is “completely without merit” and

therefore he is entitled to a bond hearing under Chavez-Alvarez. (Doc. No. 10 at 2,

4.)

II.   DISCUSSION

      As noted above, Santos is subject to removal pursuant to § 237(a)(2)(A)(iii)

of the INA for having been convicted of an aggravated felony, as well as

§ 237(a)(2)(B)(i) of the INA for having been convicted of a violation relating to a

controlled substance. Santos is detained pursuant to 8 U.S.C. § 1226(c), which

provides, in part, that the Attorney General is required to detain any noncitizen who


                                         3
“is deportable by reason of having committed any offense covered in section

1227(a)(2)(A)(ii), (A)(iii), (B), (C), or (D) of this title.” 8 U.S.C. § 1226(c)(1)(B).

An individual detained under § 1226(c) may only be released if the Attorney General

decides that release is necessary to protect a witness and that the individual is not a

flight risk and does not pose a danger to society. Id. § 1226(c)(2). Thus, “section

1226(c) does not give the Attorney General any authority to release these

[individuals] on bond.” Chavez-Alvarez v. Warden York Cty. Prison, 783 F.3d 469,

473 (3d Cir. 2015) (citing Demore v. Kim, 538 U.S. 510, 521 (2003)), abrogated in

part and other grounds by Jennings v. Rodriguez, 138 S. Ct. 830 (2018).

      Previously, the Third Circuit “read Demore as also recognizing that there are

limits to” the Government’s authority to detain individuals under § 1226(c) without

an opportunity to bond.       Chavez-Alvarez, 783 F.3d at 473 (citing Diop v.

ICE/Homeland Sec., 656 F.3d 221, 233 (3d Cir. 2011); Leslie v. Att’y Gen., 678 F.3d

265 (3d Cir. 2012)). Specifically, the Third Circuit recognized that the Demore

Court based its ruling upon the short, fixed, and finite term of pre-removal detention.

Id. at 474. Thus, in Chavez-Alvarez, the Third Circuit “read a reasonable time limit

into the statute, relying on the Court’s earlier decision in Diop, which employed the

doctrine of constitutional avoidance to come to this conclusion.” Coello-Udiel v.

Doll, No. 3:17-CV-1414, 2018 WL 2198720, at *3 (M.D. Pa. May 14, 2018) (citing

Chavez-Alvarez, 783 F.3d at 475; Diop, 656 F.3d at 231). The court noted that the


                                          4
point at which a detained individual’s liberties outweigh the interests advanced by

detention pursuant under § 1226(c) occurs after the six-month time frame considered

in Demore and before the individual has been detained for one year. Chavez-

Alvarez, 783 F.3d at 478.

         Recently, however, the Supreme Court explicitly rejected the practice of

reading an implicit time limit into § 1226(c). Jennings, 138 S. Ct. at 846-47. In

Jennings, the Supreme Court overruled the Ninth Circuit’s conclusion that

“§ 1226(c)’s mandatory [detention] language must be construed to contain an

implicit reasonable time limitation.” Rodriguez v. Robbins, 804 F.3d 1060, 1079

(9th Cir. 2015) (internal quotations omitted). In its opinion, the Jennings Court

noted:

                [Section] 1226(c) does not on its face limit the length of the
         detention it authorizes. In fact, by allowing aliens to be released “only
         if” the Attorney General decides that certain conditions are met,
         § 1226(c) reinforces the conclusion that [individuals] detained under its
         authority are not entitled to be released under any circumstances other
         than those expressly recognized by the statute. And together with
         § 1226(a), § 1226(c) makes clear that detention of [individuals] within
         its scope must continue “pending a decision on whether the alien is to
         be removed from the United States.” § 1226(a).

                In a reprise of their interpretation of § 1225(b), respondents
         argue, and the [Ninth Circuit] held, that § 1226(c) should be interpreted
         to include an implicit 6-month time limit on the length of mandatory
         detention. Once again, that interpretation falls far short of a “plausible
         statutory construction.”

               In defense of their statutory reading, respondents first argue that
         § 1226(c)’s “silence” as to the length of detention “cannot be construed
                                             5
      to authorize prolonged mandatory detention, because Congress must
      use ‘clearer terms’ to authorize ‘long-term detention.’” . . . . But
      § 1226(c) is not “silent” as to the length of detention. It mandates
      detention “pending a decision on whether the alien is to be removed
      from the United States,” § 1226(a), and it expressly prohibits release
      from that detention except for narrow, witness-protection purposes.
      Even if courts were permitted to fashion 6-month time limits out of
      statutory silence, they certainly may not transmute existing statutory
      language into its polar opposite. The constitutional-avoidance canon
      does not countenance such textual alchemy.

             ...

             Respondents next contend that § 1226(c)’s limited authorization
      for witness-protection purposes does not imply that other forms of
      release are forbidden, but this argument defies the statutory text. By
      expressly stating that the covered [individuals] may be released “only
      if”      certain      conditions      are      met,      8      U.S.C.
      § 1226(c)(2), the statute expressly and unequivocally imposes an
      affirmative prohibition on releasing detained aliens under any other
      conditions.

             ...

             We hold that § 1226(c) mandates detention of any [individual]
      falling within its scope and that detention may end prior to the
      conclusion of removal proceedings “only if” the [individual] is released
      for witness protection purposes.

Jennings, 138 S. Ct. at 846-47. In light of this holding, this Court has held that the

Third Circuit’s decisions in Chavez-Alvarez and Diop “have also been abrogated,

since they relied on the doctrine of constitutional avoidance to read a reasonable time

limitation into the statute.” Coello-Udiel, 2018 WL 2198720, at *3. Thus, contrary

to Santos’s argument, he is not entitled to a bond hearing under either of those cases.



                                          6
      While not explicitly argued by Santos, the Court construes Santos’s § 2241

Petition to include an argument that § 1226(c) is unconstitutional as applied to him.

Because the Jennings Court explicitly declined to reach the merits of the petitioners’

constitutional arguments, 138 S. Ct. at 851, “it is unclear under current Supreme

Court precedent at what point a detention pursuant to § 1226(c) becomes

unreasonable without a hearing, making continued detention unconstitutional in a

particular case,” Coello-Udiel, 2018 WL 2198720, at *3. To assist in making this

determination, the United States District Court for the District of New Jersey has

provided the following explanation:

             Although the Third Circuit’s ultimate rulings in Diop and
      Chavez-Alvarez have been abrogated by Jennings, and those two cases
      are no longer binding upon this Court, it does not follow that those two
      cases should be ignored. The constitutional reasoning that underlay the
      Third Circuit’s invocation of the constitutional avoidance canon still
      provides some persuasive guidance as to how this Court should address
      § 1226(c) claims.         Specifically, the Court accepts that the
      “constitutionality of [detention pursuant to § 1226(c) without a bond
      hearing] is a function of the length of the detention [and t]he
      constitutional case for continued detention without inquiry into its
      necessity becomes more and more suspect as detention continues past
      [certain] thresholds.” Chavez-Alvarez, 783 F.3d at 474 (quoting Diop,
      656 F.3d at 232, 234). This Court likewise is mindful that “any
      determination on unreasonableness [must be] highly fact specific” and
      that “at a certain point—which may differ case by case[]—the burden
      to an alien’s liberty outweighs” the Government’s interest in detention
      without bond,” id. at 474-75, and that detention which is so
      unreasonable as to amount to an arbitrary deprivation of liberty cannot
      comport with the requirements of the Due Process Clause. Id. at 474;
      see also Demore, 538 U.S. at 432, 123 S. Ct. 1513 (Kennedy, J.,
      concurring). Because, however, Jennings foreclosed the constitutional
      avoidance basis provided by the Third Circuit in its determination that
                                          7
      detention will normally become suspect between six months and a year,
      and because Jennings leaves open only the question of whether §
      1226(c) is unconstitutional as applied to the petitioner, it is insufficient
      that Petitioner’s detention has merely become suspect by reaching this
      six-month to a year threshold, in order for Petitioner to be entitled to
      release he must show that his ongoing detention is so unreasonable or
      arbitrary that it has actually violated his rights under the Due Process
      Clause. If Petitioner’s detention has not become so unreasonable or
      arbitrary that continued application of the statute is unconstitutional as
      applied to Petitioner, § 1226(c) authorizes his continued detention until
      a final order of removal is entered and Petitioner would not be entitled
      to relief. Jennings, 138 S. Ct. at 846-47.

Dryden v. Green, 321 F. Supp. 3d 496, 502 (D.N.J. 2018).

      Here, the Court agrees with Respondent that Santos’s as-applied challenge

fails. While Santos has been detained as part of his removal proceedings for a little

over fifteen (15) months, it is not sufficient for him to merely point to the fact that

his detention has become suspect by reaching the year mark. See Carlos A. v. Green,

No. 18-741, 2018 WL 3492150, at *4 (D.N.J. July 20, 2018). Nothing in the record

suggest “that the government has improperly or unreasonably delayed the regular

course of proceedings, or that the government has detained him for any purpose other

than the resolution of his removal proceedings.” Coello-Udiel, 2018 WL 2198720,

at *4. Rather, his case has proceeded at a reasonable pace. His appeal was dismissed

by the BIA in approximately four (4) months after Santos refiled it. See Carlos A.,

2018 WL 3492150, at *5 (noting that “the immigration judge swiftly decided

Petitioner’s case . . . indeed, the immigration judge held a hearing and decided

Petitioner’s removability issue on the very same day that Petitioner’s hearing was
                                           8
held, and the BIA decided his appeal in short order”). Moreover, a review of the

docket for Santos’s appeal to the Third Circuit indicates that a briefing schedule has

been entered. Having been ordered removed, the only reason that Santos is still

detained under § 1226(c) is because of his appeal of that order, and, as noted, that

appeal is proceeding at a reasonable pace. “While [Santos] certainly has the right to

pursue all available avenues to combat his removal, post-Jennings, he does not have

the right to parlay the resulting delay into a bond hearing.” Coello-Udiel, 2018 WL

2198720, at *4. Accordingly, Santos’s § 2241 Petition will be denied.

III.   CONCLUSION

       For the foregoing reasons, Santos’s § 2241 Petition (Doc. No. 1) will be

denied. An appropriate Order follows.

                                        s/Sylvia Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: April 3, 2019




                                          9
